Citation Nr: 1729641	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-26 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy left upper extremity.

3.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy right upper extremity.

4.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy left lower extremity.
	
5.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy right lower extremity.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1968 to May 1976.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran requested a videoconference hearing, however, in an October 2014 statement, the Veteran's notified VA that he was unable to attend the Board hearing.  Thus, the Board hearing request is deemed to be withdrawn.  38 C.F.R. 
§ 20.704(e)(2016).  

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran was last afforded a VA examination for PTSD in March 2012 and for peripheral neuropathy in May 2012.  In a January 2017 informal hearing presentation, the Veteran's representative cited to 38 CFR § 3.103(a) and asked the Board, "to remand this case to the AOJ and order it to arrange a C&P exam to determine the current severity of the Veteran's disabilities at issue..."  

An examination of the Veteran does not become outdated after any arbitrary amount of time.  The duty to get a new examination is triggered only when the available evidence indicates that the previous examination no longer reflects the current state of the Veteran's disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  

VA outpatient treatment records through January 2014 indicate that the Veteran has difficulty with daily activities of living and receives home health care.   The records confirm the Veteran's difficulty with traveling and that his limitations are at least in part attributable to the service-connected disabilities on appeal and are more severe than when last evaluated in 2012.  

Under the circumstances that have arisen, new examinations are necessary in order to fulfill VA's duty to assist.  38 C.F.R. § 3.159.  However, the Veteran submitted a written statement to the RO in January 2014 stating that his health prevented him from attending the scheduled exams in December 2013 and January 2014.  The Veteran asserted that the 320 mile round trip distance to the appointment prevented him from attending.  The Veteran notified the RO of outstanding VA treatment records that he wished to be considered for the issues on appeal.  The RO has not acknowledged the Veteran's request or attempted to retrieve the referenced medical records.  In correspondence in October 2014, the Veteran again reported that his health was considerably worse preventing travel to attend a hearing.  

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any VA outpatient treatment records since January 2014 for the treatment of the service-connected peripheral neuropathy of the upper and lower extremities and for PTSD.  If no treatment records are available, it should so be noted in the file.  

2. Contact the Veteran to see if he is able to attend VA examinations.  If he desires and can physically do so, schedule the Veteran for examinations to ascertain the current nature and severity of his PTSD and peripheral neuropathy.  Consider the availability of qualified VA or contract examiners closer to his residence and provide information on how to obtain an assessment using a Benefits Disability Questionnaire from a private medical examiner.  

The examiner(s) must review the claims file, and note that review in the examination report.  All opinions proffered must be supported by rationale.  Any appropriate testing should be performed, and a copy of any results should be included in the examination report.  The examiner must also provide information concerning the functional impairment that results from PTSD and peripheral neuropathy which may affect his ability to function and perform tasks in various occupational situations.

3. After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If an examination cannot be performed, readjudicate the claims on the basis of the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The issue should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


